EXHIBIT 10.4
 
ESCROW RELEASE AGREEMENT
 
This Escrow Release Agreement, dated as of April 28, 2011 (the “Release
Agreement”), by and among Manchester Securities Corp., a New York corporation
(“Manchester”) and ANTs Software Inc, a Delaware Corporation (“ANTs”).
 
Reference is made to the Escrow Agreement, dated as of March 3, 2011, by and
among Manchester, ANTs and Wells Fargo Bank, National Association, a national
banking association, as escrow agent (the “Escrow Agreement”).  Capitalized
terms used herein without definition shall have the meaning set forth in the
Escrow Agreement.
 
Section 1.          Release of Manchester Escrow Amount.
 
(a)      Pursuant to Section 1.3(a)(vi) of the Escrow Agreement, Manchester and
ANTs hereby jointly instruct Escrow Agent to disburse the Manchester Escrow
Amount, together with all interest accrued thereon in the Manchester Escrow
Account (the “Escrow Funds”), to the account of Manchester, as set forth below.
 
(b)      The Escrow Funds shall be transferred to the following account of
Manchester:
 
                           REDACTED
 
 
Section 2.          Reduction in Principal Amount of Manchester
Note.  Manchester and ANTs hereby agree that the outstanding principal amount of
the 5% Convertible Note issued by ANTs due March 3, 2016 and held by Manchester
(the “Manchester Note”) be reduced by the amount of the Manchester Escrow
Amount.  Accordingly, Manchester and ANTs agree that as so adjusted, the
aggregate principal amount of the Manchester Note is $1,075,000.
 
Section 3.          Termination of Escrow Agreement.  Upon the disbursement of
the Escrow Funds to Manchester, the Escrow Agreement, pursuant to Section 1.5
thereof shall terminate, except that the provisions of Sections 1.4(c), 3.1 and
3.2 shall survive termination.
 
Section 4.          Miscellaneous.  The provisions of Article 4 of the Escrow
Agreement shall apply mutatis mutandis to this Release Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Escrow Release Agreement has been duly executed as of
the date first written above.
 
 

  ANTs SOFTWARE INC.           By: /s/ Joseph Kozak             Name: Joseph
Kozak              Title: CEO                              MANCHESTER SECURITIES
CORP.           By: /s/ Elliot Greenberg             Name: Elliot Greenberg     
        Title: Partner   

 
 

ACKNOWLEDGED:                   WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Escrow Agent       By:           Name:            Title:     

 